     Case 2:10-cv-03094-WDK-FMO Document 19 Filed 02/12/21 Page 1 of 1 Page ID #:113



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                          UNITED STATES DISTRICT COURT
                                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                               )
                                                                 )
 7                        Plaintiff,       vs.                   )   Case No.: 2:10-CV-03094-WDK-FMO
                                                                 )
 8     IL BOON KIM, et al,                                       )                   RENEWAL OF JUDGMENT
                                                                 )                    BY CLERK
 9                   Defendant,                                  )
                                                                 )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to F.R.C.P. 69(a) and
11
       C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
          Judgment in favor of Plaintiff, J&J Sports Productions, Inc., and against Defendant, Il Boon Kim, individually and
13
       d/b/a My Friends Oyster Bar; D&S Restaurant Corp., an unknown business entity d/b/a My Friends Oyster Bar,
14
       entered on March 3, 2011, be and the same is hereby renewed in the amounts as set forth below:
15
                Renewal of money judgment
16
                         a. Total judgment                                      $      3,720.00
17
                         b. Costs after judgment                                $          00.00
18
                         c. Subtotal (add a and b)                              $      3,720.00
19
                         d. Credits                                             $            0.00
20
                         e. Subtotal (subtract d from c)                        $      3,720.00
21
                         f.   Interest after judgment(.27%)                     $          99.97
22
                         g. Fee for filing renewal of application               $          00.00
23
                         h. Total renewed judgment (add e, f and g) $                 3,819.97
24

25
               February 12, 2021
       Dated: ___________________                   CLERK, by
                                                           b _________________________
26                                                     Deputy

27                                                  Kiry A. Gray,
                                                    Clerk of U.S. District Court
28




                                                     Renewal of Judgment
